Citation Nr: 0517266	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of burial or plot or interment 
allowances based on the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The appellant's application for benefits indicates that the 
veteran served on active duty from March 1944 to November 
1945.  The appellant is veteran's surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in January 2003.

2.  The veteran was not in receipt of pension or compensation 
benefits and there was no original or reopened claim pending 
for such benefits at the time of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

5.  The veteran was not buried in a state veterans' cemetery.





CONCLUSION OF LAW

The criteria for entitlement to burial, plot or interment 
benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002); 38 C.F.R. § 3.1600, 3.1605 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the June 2003 RO 
decision and December 2003 Statement of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations, 
and the reasons her claim was denied.  In addition, a letter 
sent to the appellant dated in September 2003 specifically 
notified the appellant of the substance of the VCAA, 
including the type of evidence and information necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the appellant and VA in producing or obtaining 
that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the September 2003 VCAA letter satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in her 
possession, she was informed that it was her responsibility 
to ensure that VA received any evidence not in the possession 
of the Federal government; this would necessarily include 
submitting any relevant evidence in her possession.  Thus, 
the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in September 
2003, prior to issuance of a Supplemental Statement of the 
Case in December 2003 and prior to transfer and certification 
of the appellant's case to the Board, and as described above 
the content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the 
appellant has been provided a meaningful opportunity to 
participate in development of his claim.  Mayfield, supra.
 
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The appellant 
has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Furthermore, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  See also VAOPGCPREC 5-2004 (holding that under 38 
U.S.C. § 5103(a), the Department of Veterans Affairs (VA) is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit).  

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation. See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

In this case, as will be discussed below, the undisputed 
facts as set forth in the appellant's application for 
benefits render her ineligible for the claimed benefits.  Any 
additional development would be futile. 

Law and Regulations

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died of a service-connected disability. 38 
U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  If the veteran's 
death was not service connected, burial benefits are payable 
if at the time of death if: (1) The veteran was in receipt of 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or (2) the veteran had an original or reopened claim for 
either compensation or pension pending, and, in the case of 
an original claim, there is sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. §§ 
3.1600(b)(1), 3.1600(b)(2)(i).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to a 
VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

When a veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance.  Among 
other criteria, entitlement to a plot or interment allowance 
is subject to the following conditions:

(1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or 
(c); or

(2) The veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or

(3) The veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at time 
of discharge, has such a disability, shown by 
official service records, which in medical 
judgment would have justified a discharge for 
disability; the official service department record 
showing that the veteran was discharged or 
released from service for disability incurred in 
line of duty will be accepted for determining 
entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, 
that the disability was not incurred in line of 
duty); and

(4) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States; and

(5) The applicable further provisions of 38 C.F.R. 
§ 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).

Analysis

At the outset, with regard to the below analysis, the 
appellant is advised that the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002).  The Board acknowledges that 
the appellant does not dispute the facts in this case, but 
rather disagrees with the laws and regulations by which VA 
and the Board are bound.  The appellant essentially argues 
that entitlement to burial benefits should not be subject to 
a hierarchy of legal criteria, or in the words of her August 
2003 notice of disagreement, "I was brought up to believe 
every one who served their country was a Veteran and 
entitle[d] to these benefits... Why should I get [a 
representative] to help[.]  It is not going to change your 
mind or rules.  It will add injury to insult.  It is just 
government bureaucracy."

Turning to the analysis in this case, the appellant is the 
veteran's surviving daughter.  The appellant's June 2003 
application for benefits indicates that the veteran served on 
active duty from March 1944 to November 1945.  He died at the 
Medical Hospital Center in Odessa, Texas, in January 2003.  
He was buried in Sunset Memorial Gardens in Texas in January 
2003.  The appellant indicated she was not claiming that the 
cause of the veteran's death was due to service.  She 
indicated that the burial was not in a national cemetery or 
cemetery owned by the federal government.  The appellant 
indicated that she had used her own funds to pay the expenses 
in full and had not been reimbursed.  

Because there is no contention or evidence that the veteran 
died of a service-connected disability or that his death was 
related to service, his burial expenses are not payable under 
the provisions of 38 C.F.R. § 3.1600(a).  Further, the 
veteran 1) was not in receipt of pension or compensation (or, 
but for the receipt of military retirement pay, would have 
been in receipt of compensation); and (2) did not have an 
original or reopened claim for either compensation or pension 
pending at the time of his death.  Accordingly, no benefits 
are payable to the appellant pursuant to 38 C.F.R. §§ 
3.1600(b)(1) or 3.1600(b)(2)(i).

The veteran served during a period of war, but the appellant 
is his next of kin, and there is no indication in the record 
that the additional criteria of 38 C.F.R. § 3.1600(b)(3) are 
met, such as the body of the veteran being held by a State or 
a political subdivision of a State.  Thus, the criteria for 
nonservice-connected death burial benefits as set for at 38 
C.F.R. § 3.1600(b)(3) are not met.  Finally, there is no 
contention that his death occurred while he was admitted to a 
VA facility for hospital, nursing home or domiciliary care, 
or while being transported at VA expense.  Accordingly, the 
criteria for nonservice-connected death burial benefits as 
set forth at 38 C.F.R. §§ 3.1600(c) and 3.1605 are not met.

The criteria for a plot or interment allowance are not met 
because the requirements for burial allowance under 38 C.F.R. 
§ 3.1600 are not met and the veteran was not buried in a 
state veterans' cemetery.  See 38 C.F.R. § 3.1600(f). 

The appellant has alleged that the veteran was scheduled for 
an appointment at a VA Medical Center but was taken to a 
private hospital shortly before he died (Odessa Medical 
Center) because of a medical emergency.  As noted above, even 
if the veteran was not hospitalized at a VA facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.  In this case, however, there is no 
evidence of such authorization and it is not contended 
otherwise.

The Board has considered the appellant's statements to the 
effect that the benefit sought should be granted because her 
father was a veteran.  The fact that the deceased was a 
veteran with honorable active service is not in dispute.  The 
issue here, however, is whether the criteria for payment of 
burial or internment allowances are met.  For the 
aforementioned reasons, the Board must conclude that such 
criteria are not met.  In light of the above, there is no 
basis upon which a grant of burial or plot or interment 
benefits may be predicated.  The United States Court of 
Appeals for Veterans Claims has held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995).  Accordingly, the 
appeal must be denied as a matter of law.


ORDER

Entitlement to VA burial, plot or interment benefits is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


